Citation Nr: 1538366	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-06 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder.

2.  Entitlement to an increased rating for left ear hearing loss.

3.  Entitlement to an increased rating for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran now resides within the jurisdiction of the VA RO in Los Angeles, California.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issues of entitlement to increased disability ratings for:  posttraumatic stress disorder (PTSD), left ear hearing loss, and coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issues of entitlement to increased disability ratings for:  PTSD, left ear hearing loss, and coronary artery disease, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

The Veteran perfected appeals for the issues of entitlement to increased disability ratings for:  PTSD, left ear hearing loss, and coronary artery disease.  

In September 2015, he contacted VA and indicated his desired to withdraw all issues on appeal.  

Thus, there remain no allegations of error of fact or law with regard to these three issues for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of the issues involving increased ratings for PTSD, left ear hearing loss and coronary artery disease is warranted.


ORDER

The appeals are dismissed.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


